﻿
My first words are words of congratulation to you, Sir, on your unanimous election to the Presidency of the General Assembly. The delegation of Argentina is pleased to have supported the election of the Bureau. Let me assure you that we will co-operate with you in your efforts so that the forty-second session of the General Assembly may contribute to the solution of the problems facing mankind.
At the same time I wish to acknowledge the wisdom with which my distinguished colleague Mr. Humayun Rasheed Chowdhury fulfilled his duties.
I wish also to express our congratulations to Ambassador Joseph Verner Reed in his new duties as under-Secretary-General for Political and General Assembly Affairs. From this rostrum, we often warn about the serious crises that affect our planet and we call attention to the misunderstandings and conflicts that threaten the harmony of mankind.
I believe that in 1987 we must begin recognizing the progress towards peace that has taken place in the world. One fact suffices to explain my statement, which is also the reason for my hope - the recent historic understanding between the United States and the Soviet Union concerning the dismantling of short- and medium-range missiles in Europe. It is the first time since the development of nuclear weapons that an effective commitment to disarmament has been initiated. The fact that common sense has prevailed in the relationship between the major ' Powers is, I believe, the event of the greatest political importance to affect the planet in recent decades.
All members of the international community have an important role to play in this regard. Nuclear disarmament is undoubtedly a priority task, which cannot be delayed, with that conviction, the leaders of Greece, India, Mexico, Sweden, Tanzania and Argentina are actively pursuing the initiative for peace and disarmament known as the Group of Six, which since its inception has postulated the adoption of decisions that might halt and reverse the nuclear arms race.
In the multilateral sphere, we feel encouraged by the progress evidenced in the disarmament conference towards achieving a convention on the prohibition of chemical weapons. We hope to see that convention materialize in the near future, on a non-discriminatory basis. There is thus evidence in the world of a greater willingness to have recourse to negotiation as the proper way of approaching the solution of conflicts. Such an attitude must obviously be encouraged by all means - among these, our Organization, the United Nations, provides an ideal framework for the development of negotiations and understandings, in that sense, my Government wishes to stress the tireless activity of our Secretary-General, whose efforts to make the United Nations the most valuable element for peace available to us are widely recognized and appreciated. His work is a source of legitimate pride for his country - so dear to us Argentines - and for our regional group, from which he was chosen.
In its participation in the Security Council Argentina is inspired by its desire to make a concrete and effective contribution to the strengthening of the United Nations. Through our votes, and our participation in general, in the Security Council we have in view the consolidation of the system set forth in the Charter, convinced as we are that small and medium-sized countries may contribute significantly to the maintenance of international peace and security.
In that light, we have considered various international conflicts, some of them, such as the war between Iran and Iraq and the questions of southern Africa and the Middle East, are obvious and exert daily pressure on the international conscience through their manifestations of destruction and death. Others, such as terrorism and drug trafficking, constitute a more subtle and less orthodox, but none the less dangerous, form of violence.
As regards the armed conflict between Iraq and Iran, we have achieved, with the agreement reached among the 15 members of the Security Council, which led to the adoption of resolution 598 (1987), an instrument that allows us to act, to mediate and to promote conditions would allow both countries to safeguard their vital interests, preserve their national honour and dignity, and, above all, regain peace. But we are seriously concerned by the events that have taken place since the adoption of Security Council resolution 598 (1987). That is why, in the view of the Argentine Government, immediate compliance with a cease-fire is necessary as the primary and indispensable condition for achieving the objectives set forth in resolution 598 (1987).
The main challenge is, indeed, to achieve peace, but it also seems appropriate to state that we face another challenge - that of demonstrating the effectiveness of our Organization and, in particular, of its Security Council. Accordingly, my Government believes that, without ever putting aside the exercise of political restraint, the Security Council should - if circumstances so require - intensify the search for machinery that might ensure the effective implementation of resolution 598 (1987).
Also among the many promising signs this year is the fact that the two Koreas are analysing proposals for reducing armaments and troops and are considering the possibility of signing a non-aggression pact. We must likewise call attention to the meeting of the German leaders as another element favouring the reduction of tension.
Among these encouraging events, the Latin American countries would, obviously, also wish to emphasize the development of the situation in Central America. It would be hard to enumerate all the meetings, contacts, proposals and negotiations carried out by the Foreign Ministers of the Contadora Group and the Support Group. Today, we can say that nothing seems to have been in vain, that no effort has been useless. But for that to be so, if peace again becomes possible it will undoubtedly be due to the political will of the five Central American countries whose Presidents, resolutely confronting the regional crisis, signed the Guatemala agreement on 7 August last with a view to working out fundamental solutions with regard to security, the consolidation of institutions, and social and economic development. The Argentine Government continues to be firmly committed to its support of a lasting peace in Central America and has given evidence of that will in a practical way through Its participation in the mechanism for the verification and follow-up of the Guatemala agreements drawn up at Caracas on 22 August.
There Is therefore cause for rejoicing that peace in Central America appears possible, but we must also be aware that although the progress achieved is substantial, the situation remains fragile. No political will, no diplomatic skill, can ensure peace without self-determination, non-interference, pluralistic democracy and economic development. And we are all well aware how difficult it is to bring about these conditions. It is therefore essential that the entire international community co-operate in order to create the basic conditions for peace in Central America. If we rejoice at peace, if we search for it and preach it, let us all share the responsibility for its attainment.
The situation In the Middle East continues to be unstable and dangerous. We consider it imperative to continue to explore all feasible formulas for obtaining a just, honourable and equitable peace. We are convinced that this will become possible only if the solution Includes recognition, at the same time, of the Inalienable rights of the Palestinian people to live in their own territory - with the authorities and forms of government they freely choose - and the rights of all States of the region - obviously including Israel - to live within internationally recognized boundaries. In that context, the convening of an international peace conference under the auspices of the United Nations, with the participation and approval of all parties, would represent a definite step forward. 
With regard to the critical scene in the Middle East we continue to follow with particular concern the situation in Lebanon, and we feel it is necessary to step up efforts to ensure that Lebanon may recover its full territorial sovereignty and exercise its inalienable right to live free of all foreign interference.
The growing deterioration of the situation in southern Africa and the problems of that region have a common cause in South Africa's persistent refusal to abide by the decisions of the United Nations. The continuation of the apartheid regime constitutes one of the worst and most urgent of today's problems. Argentina reiterates its solidarity with the oppressed people of South Africa and its rejection of the Pretoria regime, whose inflexibility endangers international peace and security.
In addition, the Government of South Africa continues to occupy Illegally the Territory of Namibia. It is imperative that progress be made towards the self-determination and Independence of the Namibian people. To that end, the Organization must fully assume its direct responsibility over the Territory, adopting the measures necessary for that purpose. In this connection, as in the question of apartheid, my country supports the adoption of mandatory sanctions against South Africa under Chapter VII of the Charter, since we view that as the most appropriate and effective means to establish justice and the principles of the Charter in southern Africa.
Tense situations between States are often aggravated by acts of international terrorism. The General Assembly has unanimously condemned such criminal acts. We undertake to lend our support to the search for measures that would enable us to make co-operation in this area even more effective.
Argentina also wishes to reaffirm in the General Assembly its support for the legitimate and just aspiration of the Republic of Bolivia to recover a direct outlet to the Pacific Ocean. We have followed with interest and attention the talks that took place at Montevideo and we hope that the spirit in which they were convened may be renewed in the search for a solution through negotiation and dialogue.
The identification of our foreign policy with the principles and purposes of the United Nations is concretely evidenced In those subjects in which we are directly involved. Thus, with regard to the question of the Malvinas Islands, the Argentine Government Is firmly committed to the search of a peaceful and lasting settlement of the sovereignty dispute and related problems that at present exist between my country and the United Kingdom. In this context we have accepted General Assembly resolution 41/40, which requests both Governments to initiate negotiations with a view to finding the means to resolve peacefully and definitively the problems pending between both countries, including all aspects on the future of the Malvinas, in accordance with the Charter of the United Nations. It is worth recalling that that resolution received overwhelming support, which included close friends of the United Kingdom. That wide support confirms the genuine interest of the international community in finding a solution to the question of the Malvinas Islands.
Unfortunately, that feeling of the international community has not been shared by the British Government, which has repeatedly rejected the idea of global negotiations without exclusions that may allow us to resolve the dispute between the two countries. The Argentine Republic, while reaffirming its sovereign rights over the Malvinas, South George and South Sandwich Islands and the surrounding sea, also repeats its permanent willingness for dialogue, its decision to respect the
interests and life-style of the inhabitants of the Malvinas, guaranteeing their well being and prosperity, and its firm commitment to peace. In that sense ray Government expresses its permanent willingness to find mechanisms that may ensure peace in that region without altering in any manner its titles and claims over the islands.
The Argentine Government expresses once more its gratitude for the mission of good offices of the Secretary-General of the United Nations, in accordance with General Assembly resolutions, in the question of the Malvinas. My Government appreciates his efforts and is convinced that the Organization has an important role to play in the process of settling the dispute over the Islands.
Turning to another area, my delegation is duty-bound to express its gratitude to the outstanding and noble task of the World Commission for the Environment, presided over by the Prime Minister of Norway. The relative reduction in world tension will enable us to devote greater efforts and resources to environmental conservation and to ensure a harmonious and sustained development. From that perspective, for example, the Malvinas region, which today is an area of tension, might, through appropriate solutions, become a region for co-operation and détente that would generate progress and development, with a priority concept of environmental conservation. Once the Argentine territorial claim has been answered, the South Atlantic might become a formidable experiment for co-operation and progress with an inestimable effect on the economies of the Malvinas and Patagonia.
Today Latin America is confronting a triple challenge.
In the first place, there is a challenge to recover and strengthen the democratic political system in places where it has not hitherto existed or where it had been allowed to lapse. The 1980s signalled the recovery of the founding ideals and values of our region. Our destiny is once more in the hands of our peoples. Nothing could be more encouraging for universal peace, because a democratic Latin America is a guarantee of stability and common sense for all the international community.
In this new stage, in itself fragile because of the traces left by authoritarianism in Latin America, we are now confronted with a second challenge, the challenge of the threat of war in Central America, the consequences of which would undoubtedly affect the entire region. Contadora has shown that Latin America is capable of facing this second challenge, even at times when all hope seemed lost.
Our region also faces a third challenge, that of resolving the crisis caused by the external debt and the distortion of the international economic and financial system. Our peoples and Governments have also shown their abilities and decisiveness vis-à-vis this challenge, which casts the darkest shadows over our future.
The consequences of this crisis were defined with common sense and resolve in the Cartagena consensus, in which, with unprecedented courage, we initiated structural adjustment programmes that meant and continue to mean great sacrifices for our peoples.
At the same time, we understand that we are facing a re-organization of international political and economic relations and, in spite of the narrow perspectives of the present day, we have made significant progress towards shaping a common regional space. This is evident, for example, in the creation of the so-called Rio Group which, at the forthcoming meeting of the eight Presidents to be held in Mexico, will take one more step towards the integration of Latin America. Consolidation of political systems, a concrete contribution to peace, compliance with the demands of an exorbitant and unfair debt, far-reaching economic restructuring, substantial progress towards integration - these, in short, are some of our achievements in response to that triple challenge. Nobody could reasonably expect so much; nobody could reasonably demand more of us.
However, despite all this, our future is still dark. The present economic situation cannot continue without the chances of deep social crises, which would seriously affect all the progress that we have made. Latin America cannot and should not continue to subsidize the creditor countries as a net exporter of capital. Latin America cannot continue to be the victim of trade wars between the industrialized countries, which have caused an unprecedented fall in the prices of its traditional products, while markets are closed or lost because of the unfair competition created by subsidies. Common sense prevents us waiting passively for an end to that situation.
A few figures suffice to show the magnitude of the Latin American economic problem. In the last five years alone the main countries of the region have produced a net transfer of capital to the developed world of about $150 billion, which represents an annual reduction of approximately 5 per cent in the investment capacity of our countries, whose investment levels are already below those needed for sustained growth.
Those figures and that situation are applicable to all the other countries of Latin America, too, and we are sure that our Latin American brothers feel the same. We Argentines have no doubt that the main responsibility for change and growth in our country lies with the Argentine people themselves. Like all our Latin American brothers, we do not beg for help or shift on responsibility on the other shoulders. Having said this, we roust affirm that we have no doubt either how limited is the viability of our countries, however hard we try to achieve our own reforms, however much we reduce our concessions to legitimate social demands, however firmly we reject any demagogic temptation, as long as the present international situation persists. In present international conditions resulting from the debt and the restrictions on trade it will be very difficult to achieve the goal of strengthening democracy and securing an acceptable level of development.
The majority of the industrialized countries, if not all, often show their solidarity when an authoritarian regime afflicts our nations; similarly, they rejoice when we Latin Americans return to democracy. It is high time for us to state clearly that we Latin Americans hope that we shall not again in the future need that solidarity in our misfortunes, not having found solidarity in our reconstruction. In that case it would be, as President Alfonsin has so often said, a post-mortem solidarity.
Rightly, since we are responsible for our own future, and are determined never >gain to need that post-mortem solidarity, we believe that it is not possible to deal with situations which are no longer traditional and conventional with the traditional and conventional models and instruments. This is true of the debt. It is fair to acknowledge that in several developed countries there is a growing understanding of the need for a new, unconventional approach to a new problem. The United States Senate recently passed a Bill in which, analysing the question of the external debt, it proposed the creation of an international authority to develop new methods so that creditors and debtors might find a solution to this problem on which to a great extent the present and future of Latin America now depend. The viability of democracy, its continuity and its strength depend above all on the hope of the people, the conviction that it is democracy that makes possible the struggle for a better future. It must be made clear to the Assembly that in Latin America the persistence of the unjust situation created by the debt and discriminatory trade practices is destroying the hope of the peoples.
